Case 1:21-cv-04993-DLC Document 29 Filed 07/09/21 Page 1 of 2
Schulte Roths. Zabel Lip

919 Third Avenue
New York, NY 10022
212.756.2000
212,593.5955 fax

WWW,SrZ.com

202.729.7461 Writer's E-mail Address
, Howard. Schiffman@srz.com

July 9, 2021

VIA ECF

Hon. Denise L. Cote

United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, NY 10007

Re: Integrated Media Resources, LLC v. Morley et al, Docket No. 1:21-cv-
04993

Dear Judge Cote:

Tam a partner at the law firm Schulte Roth & Zabel LLP and we represent
Defendants Jonathan Todd Morley and David Sams and Nominal Defendants G2 FMV, LLC and
G2 Investment Group, LLC (collectively, “Defendants") in the above-referenced action.

We write to respectfully request an extension of the time for Defendants to
respond to the complaint to August 30, 2021. This is a complex derivative action involving
alleged conduct dating back to 2014, in which the plaintiff has admittedly not made any demand
and has failed to plead demand futility beyond conclusory allegations. The nature of the
complaint wili require Defendants to file substantial motions to dismiss to fully address, which
will take additional time. The requested extension is especially appropriate given that
Defendants are currently engaged in settlement discussions pursuant to Rule 408 of the Federal
Rules of Evidence with principals of the plaintiff in an attempt to resolve the dispute and those
discussions are continuing. It would be inefficient and wasteful to require Defendants to respond
to the complaint before seeing if the parties are able to resolve their dispute. Moreover, the
plaintiff has yet to serve defendants Antonio de la Rua and Maria Boyazny, so the case will not
be delayed by granting the extension. Accordingly, we are requesting the extension in order to
allow for further settlement discussions and provide Defendants sufficient time to respond to the
complaint in the event those settlement discussions are not successful.

 
Case 1:21-cv-04993-DLC Document 29 Filed 07/09/21 Page 2 of 2

Hon. Denise L. Cote
July 9, 2021
Page 2

Mr. Morley's response to the complaint is currently due on July 16, 2021, and Mr.
Sams' response to the complaint is currently due on July 12, 2021.' This is the first request for
an extension of these deadlines. We made numerous attempts to contact counsel for the plaintiff
by telephone, email, and letter to request their consent to this extension or their reasons for
refusing to consent. Counsel for the plaintiff did not respond to the calls or emails until we sent
a letter notifying them of our intent to seek an extension from the Court and requesting their
consent.? Counsel for the plaintiff then refused to consent this extension on the basis that the
settlement talks do not adjourn the date to respond to the complaint, instead only agreeing to
consent to Defendants responding to the complaint by July 15, 2021.7 This would constitute a
mere three-day extension for Mr. Sams and would not even be an extension as to Mr. Morley.
More importantly, this would not leave sufficient time to continue settlement discussions, much
less allow Defendants to prepare their response to the complaint if the settlement discussions
should fail. Beyond the unremarkable fact that settlement talks do not automatically adjourn the
date to respond to the complaint, counsel for the plaintiff has not identified any other reason for
refusing to consent to the extension and has not claimed that any prejudice to the plaintiff would
result from the Court granting the extension.

We believe an extension until August 30, 2021 is appropriate and necessary to
allow adequate time to see if the parties can resolve this case, and then, if the settlement
discussions are not successful, to allow sufficient time for Defendants to prepare a response to
the complex allegations in the complaint. The complaint includes claims brought derivatively,
double-derivatively, and directly, wherein the plaintiff, a sophisticated investor, made an
investment that was fully disclosed to be risky and now claims to have lost money, when in
reality even the plaintiff's alleged losses are far less than defendants themselves lost on the same
investment. These allegations potentially implicate a number of defenses including statute of
limitations, demand futility, and others. Thus, Defendants will need sufficient time to prepare a
response if the parties are unable to resolve the dispute.

For the foregoing reasons, Defendants respectfully request that their request for an
extension be granted.

Respectfully submitted,
. ” i /s/ Howard Schiffman
Eek -
te fy Aa ; Howard Schiffman

ce: Counsel of Record (via ECF)

 

1 The Nominal Defendants G2 FMV, LLC and G2 Investment Group, LLC were served on June 14, 2021.

? A copy of the July 8, 2021 letter we sent to counsel for the plaintiff is attached hereto as Exhibit A.

3 A copy of the July 8, 2021 email from counsel for the plaintiff, Mr. William A. Brewer, III, is attached hereto as
Exhibit B.

 
